Citation Nr: 1416240	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  13-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for ischemic heart disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from June 1952 to June 1955 and from August 1955 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that such are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

By way of procedural history, the Board briefly notes that, in September 1972, the RO denied the Veteran's claim of service connection for organic heart disease (claimed as a heart murmur) on the basis that there was no evidence of the claimed disability.  In December 2010, the AOJ sent the Veteran a letter informing him that his claim for a heart condition was being reconsidered pursuant to Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989), which provided retroactive benefits to certain Nehmer class members.  The Veteran was informed that his case was being reviewed based on the addition of ischemic heart disease to the list of diseases presumptively associated with herbicide exposure in Vietnam.  See 38 C.F.R. § 3.309(e) (2013).  In this regard, the Board notes that the record reflects that the Veteran served in Vietnam from October 1969 through October 1970.  The Veteran was also informed that, for purposes of a Nehmer claim, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  As the Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam, the controlling issue in this case is whether he has a current diagnosis of ischemic heart disease.  

With respect to whether there is evidence of a current diagnosis, the United States Court of Appeals for Veterans Claims (Court) has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

In this case, the evidence of record raises a question as to whether the Veteran manifested or was diagnosed with ischemic heart disease, to include a myocardial infarction, during the pendency of this claim or prior to him filing a claim.  

The evidence shows the Veteran has complained of chest pain, palpitations, and shortness of breath and that he has been diagnosed with hypertension, precordial chest pain, diastolic dysfunction, and left ventricular hypertrophy.  The evidence shows the Veteran receives treatment for his heart conditions at the VA Medical Center in Fayetteville, North Carolina, and at the Womack Army Medical Center.  

Notably, a May 2007 treatment record from Womack Medical Center reflects that the Veteran presented to the clinic complaining of chest pain after leaving the emergency department against medical advice the night before where he was diagnosed with a non ST segment elevation myocardial infarction (NSTEMI).  The Veteran was admitted for treatment at Womack and treatment records reflect that he was taken to the catheterization lab with a presumed diagnosis of NSTEMI.  However, subsequent angiography only revealed mild luminal irregularities and non-obstructive plaques, with no clear thrombus or culprit lesion.  Physicians further noted that enzymes were not trending in a manner consistent with an acute coronary syndrome.  The Veteran was afforded several diagnostic evaluations, including chest x-rays, echocardiograms, and electrocardiograms, which did not result in a diagnosis or impression of ischemic heart disease.  As such, subsequent treatment records from Womack Medical Center do not contain a continued or confirmed diagnosis of a myocardial infarction.  See treatment records from Womack Medical Center dated from May 2007 to October 2007.  

Similarly, the Veteran was afforded a VA heart examination in May 2011, at which time the examiner stated that the Veteran does not have ischemic heart disease or a history of myocardial infarction.  The May 2011 VA examiner stated that he reviewed the claims file, but he also noted that the results of a stress test performed in May 2011 were not of record.  

The Board's review of the claims file reveals a May 2011 myocardial perfusion imaging (MPI) study, but it is not clear if this is the stress test to which the VA examiner was referring; nor is it clear that the examiner reviewed the May 2011 MPI study.  In this regard, such study revealed, as relevant, no ischemic changes at peak exercises on EKG and the inferior wall showed no ischemia on MP analysis, but the posterior wall revealed mild ischemia on MP analysis.  Additionally, a June 2011 VA treatment record includes an assessment of hypertension/arteriosclerotic heart disease per verbal information on meds in Womack, but there was no record to know the details.  Therefore, the Board finds that a remand is necessary in order to obtain an addendum opinion from the May 2011 VA examiner based on the receipt of such new and relevant records.

In addition to the foregoing, the Board notes that it does not appear that the evidentiary record contains all relevant evidence from Womack Army Medical Center.  Indeed, while the May 2007 treatment record from Womack reflects that the Veteran presented to the emergency department the night before, records of the emergency room treatment are not associated with the record.  Moreover, while the record contains treatment records from Womack dated from May 2007 to May 2011, there are not records dated from 2011 to the present and no indication that the Veteran no longer receives cardiac care at this facility.  All records of treatment from Womack Army Medical Center are relevant to the claim on appeal, as there remains a question as to whether the Veteran has manifested or been diagnosed with ischemic heart disease/myocardial infarction.  Therefore, all outstanding treatment records from Womack Medical Center must be obtained and associated with the evidentiary record.  On remand, the AOJ should also obtain all outstanding VA treatment records from the Fayetteville, North Carolina, VA facility, dated from June 2011 to the present.  

Finally, the Board observes that, in his March 2013 substantive appeal, the Veteran requested a local hearing before a Decision Review Officer (DRO) at the RO.  To date, he has not been afforded his requested hearing.  Therefore, a remand is necessary in order to schedule the Veteran for a DRO hearing at the RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for his requested hearing before a DRO at the RO.

2. Obtain any outstanding treatment records from Womack Army Medical Center - including but not limited to records from the emergency department in April 2007 and records dated from 2011 to the present.  The records should be associated with either the paper or paperless claims file.  

The AOJ should also obtain all outstanding VA treatment records dated from June 2011 to the present from the VA Medical Center in Fayetteville, North Carolina.  

Follow the procedures set forth in 38 C.F.R. § 3.159 with respect to requesting records.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's May 2011 heart examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the May 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the claims file, including this remand, the May 2011 MPI study and any records obtained from VA and Womack Army Medical Centers, the examiner should address the following inquiries: 

a. Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's has a diagnosis of ischemic heart disease at any time during the pendency of this claim?   

NOTE: ischemic heart disease includes but is not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  

b. Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran was diagnosed with or manifested a myocardial infarction in approximately April 2007 and May 2007?  

In answering the foregoing, the examiner must acknowledge and discuss the lay and medical evidence of record, including specifically the presumed diagnosis of NSTEMI rendered in May 2007, the May 2011 MPI study showing mild ischemia in the posterior wall on MP analysis, and the June 2011VA treatment record that includes an assessment of hypertension/arteriosclerotic heart disease per verbal information on meds in Womack, but there was no record to know the details.      

A rationale must be provided for each opinion offered.  

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

